Citation Nr: 0015691	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a March 1987 rating decision, which reduced the 
evaluation for service-connected psychiatric disability from 
100 to 70 percent disabling, involved clear and unmistakable 
error.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  Service connection was established for paranoid 
schizophrenia in a rating decision of June 1972, and a total 
schedular evaluation was assigned from June 1, 1970, the date 
of the veteran's VA hospitalization for paranoid 
schizophrenia.  

2.  A rating decision dated in March 1987 reduced the 
evaluation for the veteran's service-connected psychiatric 
disability from 100 to 70 percent disabling, effective from 
July 1, 1987.  

3.  The veteran was notified of this determination and filed 
a timely notice of disagreement therewith, but a substantive 
appeal was not received following issuance of a statement of 
the case in October 1970.  

4.  The allegation of error with respect to the March 1987 
rating decision reducing the evaluation for service-connected 
psychiatric disability from 100 to 70 percent disabling does 
not constitute a legally cognizable claim of clear and 
unmistakable error.  

5.  Even if a legally cognizable claim of clear and 
unmistakable error in the rating determination of March 1987 
is shown, there was a tenable basis in the record for the 
rating board to reduce the veteran's evaluation from 100 to 
70 percent; the RO's determination in this regard constituted 
a reasonable exercise of rating judgment.  


CONCLUSION OF LAW

A March 1987 rating decision, which reduced the evaluation 
for service-connected psychiatric disability from 100 to 70 
percent disabling, did not involve clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was hospitalized at a VA 
facility in June 1970, only three months after his separation 
from service.  Findings on pertinent examination included 
hallucinations.  The veteran was felt to be incompetent and 
unemployable.  The diagnosis on discharge from the hospital 
was schizophrenia, paranoid type.  Based on the foregoing, 
service connection was established for paranoid schizophrenia 
in a rating decision entered in July 1970.  A 100 percent 
rating was assigned under Diagnostic Code 9203, effective 
from June 1, 1970, the date of admission to the VA facility.  

When the veteran was examined by VA in May 1972, the findings 
on mental status examination included some looseness of 
associations, as well as the veteran's assertion that he 
heard voices.  There was some mood fluctuation with a labile 
inappropriate affect.  He had poor insight and judgment.  It 
was reported that he was on Thorazine, Haldol, Artane, 
Librium, and Fiorinal for headaches.  The diagnosis was 
schizophrenia, in poor control.  He was not felt to be 
competent, although the examiner commented that there was 
"moderate impairment" in the veteran's social and industrial 
adaptability.  Based on these findings, the 100 percent 
rating for the veteran's schizophrenia was continued in a 
rating decision entered in June 1972.  The veteran was rated 
incompetent from the date of the recent VA examination.  

However, the record shows that a VA Field Examination 
conducted in January 1973 found the veteran competent to 
handle funds payable to him.  Accordingly, the veteran was 
rated competent, effective from January 11, 1973, in rating 
decision dated the following month.  

In February 1987, the veteran underwent a review examination 
conducted by VA.  It was reported that he had been handling 
his own financial affairs since 1972.  He denied on mental 
status examination having any hallucinations, although he 
seemed somewhat delusional and grandiose.  It was reported 
that he could get loud and angry, although he also seemed to 
have ability to control himself.  His affect was described as 
"basically" angry, although "he seem[ed] to have adequate 
control."  The diagnosis was paranoid schizophrenia.  The 
examiner commented that the degree of the veteran's social 
impairment was moderately severe and that the degree of his 
vocational impairment was severe.  The examiner also remarked 
that he was unaware of any problem that the veteran had 
handling his own financial affairs.  

Based on the foregoing findings, a rating decision dated in 
March 1987 reduced the evaluation for the veteran's service-
connected paranoid schizophrenia from 100 to 70 percent 
disabling, effective from July 1, 1987.  The rating decision 
noted that the provisions of 38 C.F.R. § 3.105(e) were for 
application.  The veteran was notified of this determination 
in April 1987.  In addition to his appellate rights, the 
veteran was advised of his opportunity to submit, within 
60 days from the date of the notice, additional evidence 
tending to show that the reduction should not be made.  
Although no evidence was received from the veteran in 
response to this notification, he filed a notice of 
disagreement with the rating reduction in September 1987.  He 
did not file a timely substantive appeal, however, following 
the issuance of a statement of the case in October 1987.  The 
March 1987 rating reduction therefore became final.  
38 U.S.C.A. § 7105.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions involving the degree of disability, will be 
accepted as correct in the absence of clear and unmistakable 
error, but where the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  However, the veteran has asserted that the March 
1987 rating decision involved clear and unmistakable error, 
and this is a matter for appellate determination.  

The veteran essentially contends that the findings on the 
February 1987 VA examination, upon which the rating reduction 
was predicated, did not reflect "material improvement" in his 
service-connected psychiatric condition when compared with 
the findings reported in conjunction with his May 1972 VA 
examination.  The veteran essentially maintains that the 
pertinent provisions of 38 C.F.R. § 3.343 were incorrectly 
applied and that this constituted clear and unmistakable 
error.  It is contended that material improvement under the 
ordinary conditions of life had not been shown at the time 
the rating reduction was entered.  

Inasmuch as the veteran's 100 percent rating for 
schizophrenia had been in effect for more than five years, 
the provisions of 38 C.F.R. § 3.344(a), which pertain to 
examination reports indicating improvement in the disability 
at issue, bear on the reduction in his 100 percent 
evaluation.  See 38 C.F.R. § 3.344(c).  

The provisions of 38 C.F.R. § 3.344(a) specify, in pertinent 
part, that examinations less full and complete than those on 
which compensation payments were authorized or continued will 
not be used as a basis for reduction.  In this regard, the 
Board observes that the VA examination afforded the veteran 
in May 1972 featured findings from a mental status 
examination, as well the opinion of the examiner as to the 
degree of social and industrial impairment produced by the 
veteran's service-connected schizophrenia.  This was also 
true with reference to the VA examination afforded the 
veteran in February 1987 preliminary to the March 1987 rating 
reduction.  In view of the foregoing, the Board is of the 
opinion that the pertinent provisions of 38 C.F.R. § 3.344(a) 
with respect to the adequacy of examinations were complied 
with when the rating was reduced.  

Moreover, inasmuch as total social and industrial impairment 
was not shown when the veteran was examined by VA in February 
1987, the rating board had good reason the following month to 
conclude that the pertinent provisions of 38 C.F.R. § 3.343 
had likewise been complied with.  Given the veteran's 
extended non-working status, and the fact that the veteran 
had received no outpatient treatment over the greater portion 
of the 15 years since the 1972 VA examination, the rating 
board could certainly conclude that sustained material 
improvement had been shown under the ordinary conditions of 
life.  Furthermore, the rating board was entitled to conclude 
that the evidence made it reasonably certain that the 
improvement would be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  The veteran had been rated 
competent in 1973 and had handled his financial affairs in 
the intervening years without any known problem.  The 
psychiatric examiner in 1987 did not find the veteran to be 
incompetent, and the findings on mental status examination, 
while certainly showing severe impairment, did not 
demonstrate total social and industrial inadaptability.  The 
fact that the veteran could maintain a relatively stable 
financial picture, despite severe psychiatric illness, for a 
period of nearly 15 years could reasonably have led the 
rating board to conclude that there was sustained material 
improvement that was likely to continue under the ordinary 
conditions of life.  The Board notes that one very important 
indication of future conduct is what has gone before.  Here, 
the rating board looked at a lengthy period of time that 
strongly indicated that a reduction was appropriate, even in 
the face of the strictures contained in 38 C.F.R. §§ 3.343 
and 3.344.  

The Board is cognizant of the argument of the veteran's 
representative, which is set forth in an April 1999 VA Form 
646, that the veteran had been hospitalized at a non-VA 
facility, apparently in the early 1980's, and that the 
veteran referred to this hospitalization when he was examined 
by VA in February 1987.  The examination report reflects a 
history of treatment at a forensic center with Prolixin 
shots, apparently over a 7-month period.  The veteran 
reported that he was then discharged on five years probation, 
which apparently ended in 1985, two years before the review 
examination.  Thus, the hospitalization at the forensic 
center seems to have been for criminal conduct, not for 
treatment of his service-connected psychiatric disability.  

The representative also contended that there were various 
findings over the years showing that the veteran had to be 
maintained on psychiatric medications and that this showed 
total impairment warranting a 100 percent schedular 
evaluation.  

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  The Board notes, 
moreover, that clear and unmistakable error is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Although the Board is not 
insensitive to the assertions of the veteran and his 
representative, it bears emphasis that the primary objections 
lodged in this case constitute assertions that the rating 
board improperly weighed or evaluated the evidence before it 
when it rendered its decision reducing the service-connected 
evaluation.  This, however, does not rise to the level of 
clear and unmistakable error under the law.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995); Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  It was, in fact, a reasonable exercise 
of rating judgment that cannot be said to constitute the kind 
of clear and unmistakable error defined by Fugo.  

The Board also is of the opinion that the failure of the 
rating board to obtain the report from the forensic center, 
where the veteran was hospitalized in the early 1980's, did 
not constitute clear and unmistakable error because it was 
not apparent from the February 1987 VA examination report 
that it was clearly relevant because it was not clearly 
apparent that it dealt with the veteran's service-connected 
psychiatric disorder.  In any case, the failure to obtain the 
report may not constitute clear and unmistakable error 
because a failure of the duty to assist may not form the 
basis for a claim of clear and unmistakable error.  Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).  

The Board therefore concludes that the March 1987 rating 
reduction did involve clear and unmistakable error.  It 
follows that this appeal must be denied.  


ORDER

A March 1987 rating decision reducing the evaluation for 
service-connected psychiatric disability from 100 to 70 
percent disabling did not involve clear and unmistakable 
error.  The appeal is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

